IN THE SUPREME COURT OF THE STATE OF DELAWARE

KYLE ELLIS, derivatively on behalf of §
ABBVIE INC.,                          §
                                      §
      Plaintiff-Below,                §         No. 412, 2018
      Appellant,                      §
                                      §
      v.                              §         Court Below:
                                      §         Court of Chancery
RICHARD A. GONZALEZ, ROBERT J.§                 of the State of Delaware
ALPERN, ROXANNE S. AUSTIN,            §
WILLIAM H.L. BURNSIDE, EDWARD§
M. LIDDY, EDWARD J. RAPP,             §         C.A. No. 2017-0342-SG
GLENN F. TILTON, ROY S.               §
ROBERTS, and FREDERICK H.             §
WADDELL,                              §
                                      §
      Defendants-Below,               §
      Appellees,                      §
                                      §
      and                             §
                                      §
ABBVIE INC., a Delaware Corporation, §
                                      §
      Nominal Defendant-Below,        §
      Appellee.                       §

                            Submitted:    February 13, 2019
                            Decided:      February 18, 2019

Before VALIHURA, SEITZ and TRAYNOR, Justices.

                                       ORDER

      This 19th day of February, 2019, having considered this matter on the briefs and oral

arguments of the parties and the record below and having concluded that the same should

be affirmed on the basis of, and for the reasons assigned by the Court of Chancery in its

Memorandum Opinion of July 10, 2018;
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:


                                        /s/ Karen L. Valihura
                                        Justice